In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-224 CV

____________________


FRANKLIN DELANO GANS, Appellant


V.


MICHAEL ODOM, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B990486-C




MEMORANDUM OPINION (1)
	On May 27, 2003, the appellee, Michael Odom, filed a motion to dismiss this
appeal for lack of jurisdiction.  The appellant did not respond to the motion.  The judgment
was signed on March 27, 2003.  No motion for new trial was filed.  A notice of appeal
was filed on May 12, 2003, more than 30 days from the date the judgment was signed. 
Appellant did not establish that the notice of appeal was mailed by the due date.  The
appellant did not file a motion for extension of time with this Court.  The Court finds
appellant failed to timely perfect an appeal, and further failed to present a reasonable
explanation for his failure to timely perfect appeal.
	The appellee's notice of cross-appeal was filed subject to his motion to dismiss the
appeal.  Therefore, we will address the motion to dismiss the appeal as a motion for
voluntary dismissal of the cross-appeal as well as a motion to dismiss the appeal of
Franklin Delano Gans.  See Tex. R. App. P. 42.1(a)(1).
	It is, therefore, ORDERED that the motion to dismiss the appeal be GRANTED and
the appeal is DISMISSED.  The appellee's request for damages for filing of a frivolous
appeal is DENIED.  Costs are assessed against the appellant. 
										PER CURIAM

Opinion Delivered June 19, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.